GOODWYN, Justice.
This is a petition of Anderson Woodrow McMurtrey for certiorari to the Court of Appeals to review and revise the decision of that court in McMurtrey v. State of Alabama, 101 So.2d 88. The only question presented is whether the Court of Appeals erred in holding that a state toxicologist was qualified to give opinion evidence as to the cause of deceased’s death. We find no error in that holding. Payne v. State, 261 Ala. 397, 405, 74 So.2d 630; Phillips v. State, 248 Ala. 510, 516, 28 So.2d 542.
Writ denied.
LAWSON, SIMPSON and MERRILL, JJ., concur.